       Case: 3:20-cv-00070-wmc Document #: 1 Filed: 01/24/20 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN


KELLY STEED,
9117 E. County Road N
Milton, WI 53564

                   Plaintiff,
                                            Case No. 20-CV-70
      vs.

GENERAL MOTORS LIFE AND DISABILITY
BENEFITS PROGRAM FOR HOURLY EMPLOYEES,
General Motors, LLC
300 Renaissance Center
Mail Code 482-C11-A68
Detroit, MI 48265


GENERAL MOTORS, LLC,
Registered Agent:
Corporation Service Company
8040 Excelsior Drive, Suite 400
Madison, WI 53717

and

SEDGWICK CLAIMS MANAGEMENT SERVICES, INC.
Registered Agent:
Corporation Service Company
8040 Excelsior Drive, Suite 400
Madison, WI 53717

                   Defendants.


                                  COMPLAINT



      The Plaintiff, Kelly Steed, by Hawks Quindel, S.C., for his complaint against

the above-named Defendants, hereby states as follows:
       Case: 3:20-cv-00070-wmc Document #: 1 Filed: 01/24/20 Page 2 of 7



                                     PARTIES

      1.     Plaintiff is an adult resident of the State of Wisconsin and currently

resides in Milton, Wisconsin.

      2.     Defendant, General Motors Life and Disability Benefits Program for

Hourly Employees (“the Plan”), on information and belief, is an employee welfare

benefit plan subject to the Employee Retirement Income Security Act of 1974

(“ERISA”) as amended, and has been in effect since at least January 1, 2017 and

continues to the present time.

      3.     Defendant, General Motors, LLC (“GM”), on information and belief, is

a corporation organized under the laws of the State of Delaware, licensed to do

business in Wisconsin. GM is the Plan sponsor.

      4.     Defendant, Sedgwick Claims Management Services, Inc. (“Sedgwick”),

on information and belief, is a corporation organized under the laws of the

State of Illinois, licensed to do business in Wisconsin. On further information and

belief, Sedgwick administers claims under the Plan.

                            JURISDICTION & VENUE

      5.     As described more fully below, this is an action by a participant in an

employee welfare benefit plan governed by ERISA to recover benefits due under the

terms of the Plan pursuant to ERISA § 502(a)(1)(B).

      6.     Jurisdiction over this action is conferred upon this court because the

claims herein arise under ERISA.




                                      2
         Case: 3:20-cv-00070-wmc Document #: 1 Filed: 01/24/20 Page 3 of 7



      7.      Venue is proper in the Western District of Wisconsin pursuant to

ERISA § 502(e)(2) because the breach asserted herein took place in this district and

because Defendants conduct business within this district.

      8.      Plaintiff’s administrative remedies have been exhausted as a condition

precedent to filing this action.

                                       FACTS

      9.      Plaintiff is a former Team Lead for General Motors, LLC.

      10.     During the course of Plaintiff’s employment, Plaintiff became eligible

for certain employee benefits, including Sickness and Accident Benefits and

Extended Disability Benefits provided by the Plan.

      11.     Plaintiff ceased working on February 1, 2017 due to chronic shoulder

and neck pain.

      12.     Sedgwick was responsible for determining whether Plaintiff was

eligible for Extended Disability Benefits.

      13.     GM was responsible for paying Plaintiff’s Extended Disability Benefits.

      14.     Defendants approved Plaintiff’s claim for Sickness and Accident

Benefits from February 1, 2017 through February 6, 2018.

      15.     Defendants further approved Plaintiff’s claim for Extended Disability

Benefits from February 7, 2018 until July 1, 2018.

      16.     Plaintiff’s Extended Disability Benefits benefit are worth $2,975 per

month.




                                       3
         Case: 3:20-cv-00070-wmc Document #: 1 Filed: 01/24/20 Page 4 of 7



         17.   Defendants denied Plaintiff’s Extended Disability Benefits claim

beyond July 1, 2018 on the basis that allegedly Plaintiff had been released to work,

with restrictions. As of July 2, 2018, the GM facility where Plaintiff worked was

closed for a temporary shutdown.

         18.   Plaintiff was unable to return to work as of July 2, 2018 due to his

disability and that his place of employment was closed.

         19.   Plaintiff timely appealed Defendants’ denial of Plaintiff’s benefits

claim.

         20.   Plaintiff submitted complete medical documentation in support of

Plaintiff’s disability as part of the appeal.

         21.   Included with Plaintiff’s appeal was a medical certification from

Dr. Veronica Rejon confirming that Plaintiff remained unable to work for medical

reasons.

         22.   Plaintiff submitted all information requested by the Defendants.

         23.   Defendants failed to consider the issues raised in Plaintiff’s appeal.

         24.   Defendants ignored clear medical evidence of Plaintiff’s medical

conditions and disability.

         25.   Defendants failed to consider relevant factors in Plaintiff’s claim,

including that Plaintiff never recovered from his disability nor was he able to return

to work on July 2, 2018. Defendants did not perform a “full and fair review” of

Plaintiff’s claim.




                                         4
        Case: 3:20-cv-00070-wmc Document #: 1 Filed: 01/24/20 Page 5 of 7



       26.    Defendants failed to notify Plaintiff of the additional material

necessary in order for Plaintiff to perfect Plaintiff’s claim and an explanation of why

that material was necessary.

       27.    Defendants failed to adequately explain why it rejected specific

evidence in Plaintiff’s file.

       28.    Defendants failed to engage in a meaningful dialogue with Plaintiff.

       29.    Defendants failed to adequately explain its reasons for denying

Plaintiff benefits.

       30.    Defendants conducted a selective review of Plaintiff’s medical records.

       31.     Defendants failed to adequately assess Plaintiff’s employability at the

plant where Plaintiff had seniority before determining that Plaintiff no longer

qualified for benefits.

       32.    At all times material to this complaint, Plaintiff has remained disabled

as defined by the Plan.

       33.    At all times material to this case, the Plan has remained in full force

and effect.

       34.    Defendants’ denial of Plaintiff’s claim for Extended Disability Benefits

caused Plaintiff to suffer the loss of benefits and to incur expenses.

                            FIRST CAUSE OF ACTION:
                      DENIAL OF BENEFITS IN VIOLATION OF
                          SECTION 502(a)(1)(B) OF ERISA

       35.    The preceding paragraphs are reincorporated by reference as though

set forth here in full.



                                        5
        Case: 3:20-cv-00070-wmc Document #: 1 Filed: 01/24/20 Page 6 of 7



        36.   Plaintiff has been and remains disabled, as that term is defined by the

Plan.

        37.   Pursuant to Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989), the proper standard of review is de novo as the Plan has not granted the

administrator discretionary authority to determine eligibility for benefits or to

construe the Plan terms.

        38.   Defendants wrongfully denied Extended Disability Benefits due to

Plaintiff.

        39.   Alternatively, if the arbitrary and capricious standard of review

applies, then Defendants arbitrarily and capriciously denied Plaintiff benefits.

        40.   Defendants interpreted and applied the terms and conditions of the

Plan in a manner that is inconsistent with the plain language contained therein.

        41.   Upon information and belief, Defendants inconsistently interpreted the

terms and conditions of the Plan from one case to the next.

        42.   Defendants’ denial of Plaintiff’s Extended Disability Benefits was

“downright unreasonable.”

        43.   For these and other reasons, Defendants wrongfully denied Plaintiff’s

claim for Extended Disability Benefits and Plaintiff is entitled to said benefits

pursuant to § 502(a)(1)(B) of ERISA.



        WHEREFORE the Plaintiff, Kelly Steed, demands judgment from the

Defendants for the following:



                                       6
       Case: 3:20-cv-00070-wmc Document #: 1 Filed: 01/24/20 Page 7 of 7



      A.     Payment of all retroactive Extended Disability Benefits owed to

Plaintiff under the terms and conditions of the Plan;

      B.     A declaration of Plaintiff’s continued eligibility for all Extended

Disability Benefits available under the Plan;

      C.     Prejudgment interest;

      D.     Reasonable attorney’s fees and costs related to the action; and

      E.     Such other and further relief that the Court deems just and equitable.



Dated: this 24th day of January, 2020.


                                HAWKS QUINDEL, S.C.


                          By: /s/ Danielle M. Schroder
                                 Danielle M. Schroder, State Bar No. 1079870
                                 Email: dschroder@hq-law.com
                                 Jessa L. Victor, State Bar No. 1099144
                                 Email: jvictor@hq-law.com
                                 409 East Main Street
                                 P.O. Box 2155
                                 Madison, Wisconsin 53701-2155
                                 Telephone: 608/257-0040
                                 Facsimile: 608/256-0236

                                Attorneys for Plaintiff, Kelly Steed




                                      7
